DETAILED ACTION
The present application has been made of the record and currently claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
Figures 5-7 are cross-sectional views but lack cross-hatching of the components. See 37 CFR 1.84 (h)(3).  
Reference character “34” has been used to designate both “Male Stem” and “Barbed Flange”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudiau (WO-2018/104616).
Claim 1, Gaudiau discloses: 
A connector (see figs. 1-8) for coupling a tube comprising: 
a receptacle (20, fig. 1) for receiving a first tube (31, fig. 2), 
said receptacle including a socket (see fig. 1, where a socket is used to house a modular head), 
said receptacle including a modular head (3, fig. 1) mated to said socket; and 
a retention clip (15, fig. 1) embracing said receptacle, 
said retention clip having a leg (see fig. 1) positioned in a slot (see fig. 1, where the mating head of the receptacle has a slot) in said receptacle.

Claim 2, Gaudiau discloses:
The connector of claim 1, wherein the socket and modular head are separate pieces before they are mated together (see fig. 1).

Claim 3, Gaudiau discloses:
The connector of claim 2, wherein said modular head can be mated to the socket in a plurality of relative orientations (see fig. 1, where there are a plurality of detents and openings that would allow a plurality of relative orientations).

Claim 4, Gaudiau discloses:
The connector of claim 3, further comprising a detent (6, fig. 1) on one of the socket and the modular head and 
an opening (8, fig. 1) on the other of the socket and the modular head, 
wherein the detent is configured to fit in the opening (see figs. 5-8).

Claim 5, Gaudiau discloses:
The connector of claim 4, further comprising a plurality of detents on one of the socket and the modular head (see fig. 1) and 
a plurality of openings on the other of the socket and the modular head (see fig. 1), 
wherein the detents are configured to fit in the openings upon mating (see fig. 1).

Claim 6, Gaudiau discloses:
The connector of claim 5, wherein the detents are equidistant from each other such that the modular head is adaptable to be mated to the socket in a plurality of orientations (see figs. 5-8).

Claim 8, Gaudiau discloses:
The connector of claim 1, wherein said modular head comprises an indexing member (25, fig. 2).

Claim 9, Gaudiau discloses:
The connector of claim 8, wherein said receptacle includes an interior annular groove (see near element 7 in fig. 4) and an O-ring (7, fig. 4) in said groove.

Claim 10, Gaudiau discloses:
A process for coupling a tube to a receptacle comprising: 
mating a socket of a receptacle with a modular head (see fig. 1, where it can be seen the modular head would engage a socket); 
inserting said tube into said modular head (see fig. 2, where the tube would be inserted into the modular head) ; and 
clipping a retainer in a groove in an endform (30, fig. 2) of said tube to hold said tube in said receptacle (see fig. 1, where a retainer would engage the modular head to hold the tube).

Claim 11, Gaudiau discloses:
The process of claim 10, further comprising selecting an orientation for a relationship between the modular head and the socket and rotating the modular head with respect to the receptacle to achieve said selected orientation before said mating step (see figs. 5-8, where it is inherent that an orientation could be selected between the modular head and socket before the mating step).

Claim 12, Gaudiau discloses:
The process of claim 11, wherein said modular head comprises a first indexing member (25, fig. 2) and aligning a second indexing member (32, fig. 2) of said endform with said first indexing member of said modular head before inserting said tube.

Claim 13, Gaudiau discloses:
The process of claim 10, wherein said mating step comprises mating a detent (see fig. 5) on one of said socket and said modular head with an opening on the other of said socket and said modular head (see figs, 5-8).

Claim 14, Gaudiau discloses:
The process of claim 13, wherein said mating step comprises mating a plurality of detents on one of said socket and said modular head with a plurality of openings on the other of said socket and said modular head (see figs. 5-8).

Claim 15, Gaudiau discloses:
The process of claim 10, further comprising inserting said endform into an O-ring retained in said receptacle (see fig. 4, where the endform is inserted into the O-ring).

Claim 16, Gaudiau discloses:
A connector for coupling a tube comprising: 
a receptacle (20, fig. 1) for receiving a tube (31, fig. 2), 
said receptacle including a socket (see fig. 1, where the receptacle has a socket) and a modular head (3, fig. 1) mated to said socket, 
said modular head comprising an indexing member (25, fig. 1); 
a plurality of detents (6, fig. 1) on one of the socket and the modular head and a plurality of openings (8, fig. 1) on the other of the socket and the modular head, 
wherein the detents are configured to fit in the openings upon mating (see figs. 5-8), 
said detents being equidistant from each other such that the modular head is adaptable to be mated to the socket in a plurality of orientations (see figs. 5-8, where a plurality of orientations is possible); and 
a retention clip (15, fig. 1) embracing said receptacle, 
said retention clip having a leg positioned in a slot (5, fig. 1) in said receptacle (see fig. 1, where it is inherent the leg would be positioned in the slot).

Claim 17, Gaudiau discloses:
The connector of claim 16, wherein the socket and the modular head are separate pieces (see fig. 1).

Claim 19, Gaudiau discloses:
The connector of claim 16, further comprising a first tube (31, fig. 2) with a second indexing member (32, fig. 2) aligned with said first indexing member (see fig. 1) and inserted into said modular head of said receptacle (see fig. 4).

Claim 20, Gaudiau discloses:
The connector of claim 19, wherein said first tube is inserted into an O-ring (7, fig. 4) in said receptacle (see fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudiau as applied to claims 5 and 16 above and in view of Yoshida et al. (U.S. Patent No. 7,571,939). 
In regards to claim 7, Gaudiau discloses:
The connector of claim 5, but does not explicitly disclose the coupling end extends at an angle from said receptacle.
However, Yoshida discloses: 
A similar device (see figs. 2A – 2C) where its known to have the tubular shape bent substantially by 90 degrees (see col. 4, lines 26-27).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the shape of the coupling end to extend at an angle from said receptacle because Yoshida discloses that its known to have the tubular shape bent substantially by 90 degrees (see col. 4, lines 26-27).
Additionally, it appears that the only difference between the end of Gaudiau and the instant application is a difference of shape of the end and a change of shape of the end would provide no functional difference and either shape would work equally as well. 
Furthermore, a change of shape has been held as being obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).

In regards to claim 18, Gaudiau discloses:
The connector of claim 16, but does not explicitly disclose the coupling end extends at an angle from said receptacle.
However, Yoshida discloses: 
A similar device (see figs. 2A – 2C) where its known to have the tubular shape bent substantially by 90 degrees (see col. 4, lines 26-27).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the shape of the coupling end to extend at an angle from said receptacle because Yoshida discloses that its known to have the tubular shape bent substantially by 90 degrees (see col. 4, lines 26-27).
Additionally, it appears that the only difference between the end of Gaudiau and the instant application is a difference of shape of the end and a change of shape of the end would provide no functional difference and either shape would work equally as well. 
Furthermore, a change of shape has been held as being obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delorme et al. (U.S. Patent No. 11,149,888) discloses a similar device to the present invention. 
Rosch et al. (U.S. PGPub No. 2009/0035055) discloses a similar device to the present invention. 
Watson et al. (U.S. PGPub No. 2021/0239248) discloses a similar device to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679